Case: 20-40370     Document: 00515792462         Page: 1     Date Filed: 03/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 23, 2021
                                  No. 20-40370                          Lyle W. Cayce
                               Conference Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Salomon Castro-Villalobos,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 1:19-CR-1129-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jose Salomon
   Castro-Villalobos has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40370      Document: 00515792462         Page: 2    Date Filed: 03/23/2021




                                   No. 20-40370


   v. Flores, 632 F.3d 229 (5th Cir. 2011). Castro-Villalobos has not filed a
   response.
          This court must examine the basis of its jurisdiction on its own motion
   if necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article III,
   § 2, of the Constitution limits federal court jurisdiction to actual cases and
   controversies.   See Spencer v. Kemna, 523 U.S. 1, 7 (1998).         When a
   defendant’s sentence of imprisonment has expired, the case-or-controversy
   requirement demands that “some concrete and continuing injury other than
   the now-ended incarceration or parole—some ‘collateral consequence’ of
   the conviction—must exist if the suit is to be maintained.” Id.
          Castro-Villalobos has served his sentence of imprisonment, and the
   district court did not impose a term of supervised release. Accordingly, there
   is no case or controversy for this court to address, and the appeal is
   DISMISSED as moot.          Counsel’s motion to withdraw is DENIED as
   unnecessary.




                                         2